 



Exhibit 10.59
Form of
Emdeon Corporation
Non-Qualified Stock Option Agreement

         
 
  Optionee:    
 
  Grant Date:    
 
  Grant Number:    
 
  Shares Granted:    
 
  Stock Option Price:    

We are pleased to inform you that the Compensation Committee (the “Committee”)
of the Board of Directors of Emdeon Corporation (the “Company”) or its designee
has granted you an option to purchase that number of shares of the Company’s
common stock set forth above at the per share exercise price set forth above.
Your grant has been made under the Company’s 1996 Stock Plan (as it may be
amended from time to time, the “Plan”), which together with the terms contained
in this Agreement, sets forth the terms and conditions of your grant and is
incorporated herein by reference. In the event any terms set forth herein
conflict with the terms as set forth in the Plan, the terms of the Plan shall
govern. A copy of the Plan is available on the Company’s intranet site. Please
review it carefully. Capitalized terms used herein without definition will have
the meanings assigned to them in the Plan.
Vesting/Term:
Subject to the terms of the Plan and this Agreement, shares will vest in four
equal annual installments, commencing on the first anniversary of the Grant Date
(full vesting on the fourth anniversary of the Grant Date). Subject to earlier
expiration in the event of the termination of your employment with the Company
for any reason (as more fully described below), this Option will expire on the
tenth anniversary of the Grant Date. The date on which this Option expires
pursuant to this Agreement is referred to herein as the “Expiration Date”.
Exercise:
You may exercise this Option, in whole or in part, to purchase a whole number of
vested shares at any time, by following the exercise procedures set up by the
Committee. All exercises must take place before the Expiration Date. The number
of shares you may purchase as of any date cannot exceed the total number of
shares vested by that date, less any shares you have previously acquired by
exercising this Option.
Restrictions on Exercise:
This Option may not be exercised if such exercise would violate any provision of
applicable federal or state securities law, or other law or regulation or the
Company’s employee trading policy.
Restrictive Covenants:
In the event that you breach any of the restrictive covenants to which you are
bound (including, without limitation, those set forth on Annex A), in addition
to any other remedy available to the Company, the Option, whether or not vested,
will immediately terminate without any notice or consideration being paid
therefore. By signing below, you acknowledge the representations and agree to
the covenants set forth on Annex A. The covenants on Annex A do not supercede or
replace any other confidentiality, non-competition or non-solicitation agreement
entered into between you and the Company (or subsidiary thereof) to the extent
that such confidentiality, non-competition and/or non-solicitation agreement is
more protective of the business of the Company and/or its subsidiaries.
Termination Provisions:
In the event of the termination of your employment with the Company and its
Subsidiaries for any reason, all further vesting of shares under this Option
will stop, and this Option will be cancelled as to any unvested shares without
any consideration being paid therefore. If your employment is terminated without
Cause or you resign, you will have 90 days to exercise this Option as to any
shares that have vested as of the date of termination, except that in the event
of your death or disability, you or your estate will have a period of one year
to exercise. If your employment is terminated for Cause (including as a result
of a breach of the covenants or representations set forth on Annex A), this
Option will expire immediately as to all vested and unvested shares without any
consideration being paid therefore. IF YOU DO NOT EXERCISE THE VESTED PORTION OF
THIS OPTION ON OR BEFORE THE EXPIRATION DATE, THIS OPTION WILL EXPIRE WITHOUT
ANY CONSIDERATION BEING PAID THEREFORE.
No Rights to Grants or Continued Employment:
You shall not have any claim or right to receive grants of Options under the
Plan. Neither the Plan nor this Agreement nor any action taken or omitted to be
taken hereunder or thereunder shall be deemed to create or confer on you any
right to be retained in the employ or service of the Company or any of its
subsidiaries or affiliates, or to interfere with or to limit in any way the
right of the Company or any of its subsidiaries or affiliates to terminate your
employment at any time. You shall have no rights in the benefits conferred by
this Option or in any shares except to the extent the Option is exercised while
vested and exercisable and otherwise in accordance with the terms of this
Agreement. Termination of the Option by reason of cessation of employment shall
not give rise to any claim for damages by you under this

 



--------------------------------------------------------------------------------



 



Agreement and shall be without prejudice to any rights or remedies which the
Company or any of its subsidiaries or affiliates may have against you.
Taxes and Withholding:
This Option is not intended to be an Incentive Stock Option, as defined under
Section 422(b) of the Internal Revenue Code of 1986, as amended. Any exercise of
this Option is generally a taxable event, and if the Company determines that any
federal, state, local or foreign tax or withholding payment is required relating
to the exercise or sale of shares arising from this grant, the Company shall
have the right to require such payments from you, or withhold such amounts from
other payments due to you from the Company.
Set-off:
If at any time you are indebted to the Company or any subsidiary, the Company
may in its discretion (a) withhold (i) shares issuable to you following your
exercise of the Option (or portion thereof) having a fair market value on the
date of exercise up to the amount of such indebtedness or (ii) amounts due to
you in connection with the sale of the shares acquired as a result of the
exercise of this Option (or portion thereof) up to the amount of such
indebtedness or (b) take any substantially similar action.
Governing Law:
This Option (including, without limitation, the covenants set forth on Annex A)
shall be governed by, and interpreted and enforced in accordance with, the laws
of the State of Delaware, without regard to the conflicts of law provisions
thereof.

              EMDEON CORPORATION   Agreed and Accepted:
 
           
By:
      Optionee:    
 
           
 
           
Title:
      Print Name:    
 
           
 
           
 
      Address:    
 
           
 
           
 
           

2



--------------------------------------------------------------------------------



 



(ANNEX A TO EMDEON CORPORATION’S
NON-QUALIFIED STOCK OPTION AGREEMENT)
TRADE SECRET AND PROPRIETARY INFORMATION COVENANTS
1.     Confidentiality.
     (a)     Trade Secret and Proprietary Information. I understand and
acknowledge that, during the course of my employment with the Company and as a
result of my having executed this Non-Qualified Stock Option Agreement, I will
be granted access to valuable information relating to the Company’s business
that provides the Company with a competitive advantage (or that could be used to
the Company’s disadvantage by a Competitive Business (as defined herein), which
is not generally known by, nor easily learned or determined by, persons outside
the Company (collectively “Trade Secret and Proprietary Information”). The term
Trade Secret and Proprietary Information shall include, but shall not be limited
to: (a) specifications, manuals, software in various stages of development;
(b) customer and prospect lists, and details of agreements and communications
with customers and prospects; (c) sales plans and projections, product pricing
information, acquisition, expansion, marketing, financial and other business
information and existing and future products and business plans of the Company;
(d) sales proposals, demonstrations systems, sales material; (e) research and
development; (f) computer programs; (g) sources of supply; (h) identity of
specialized consultants and contractors and Trade Secret and Proprietary
Information developed by them for the Company; (i) purchasing, operating and
other cost data; (j) special customer needs, cost and pricing data; and
(k) employee information (including, but not limited to, personnel, payroll,
compensation and benefit data and plans), including all such information
recorded in manuals, memoranda, projections, reports, minutes, plans, drawings,
sketches, designs, formula books, data, specifications, software programs and
records, whether or not legended or otherwise identified by the Company as Trade
Secret and Proprietary Information, as well as such information that is the
subject of meetings and discussions and not recorded. Trade Secret and
Proprietary Information shall not include such information that I can
demonstrate (i) is generally available to the public (other than as a result of
a disclosure by me), (ii) was disclosed to me by a third party under no
obligation to keep such information confidential or (iii) was known by me prior
to, and not as a result of, my employment or anticipated employment with the
Company or its Subsidiaries.
     (b)     Duty of Confidentiality. I agree at all times, both during and
after my employment with the Company, to hold all of the Company’s Trade Secret
and Proprietary Information in a fiduciary capacity for the benefit of the
Company and to safeguard all such Trade Secret and Proprietary Information. I
also agree that I will not directly or indirectly disclose or use any such Trade
Secret and Proprietary Information to any third person or entity outside the
Company, except as may be necessary in the good faith performance of my duties
for the Company. I further agree that, in addition to enforcing this
restriction, the Company may have other rights and remedies under the common law
or applicable statutory laws relating to the protection of trade secrets.
Notwithstanding anything in this Agreement to the contrary, I understand that I
may disclose the Company’s Trade Secret and Proprietary Information to the
extent required by applicable laws or governmental regulations or judicial or
regulatory process, provided that I give the Company prompt notice of any and
all such requests for disclosure so that it has ample opportunity to take all
necessary or desired action, to avoid disclosure.
     (c)     Company Property. I acknowledge that: (i) all Trade Secret and
Proprietary Information of the Company, (ii) computers, and computer-related
hardware and software, cell phones, beepers and any other equipment provided to
me by the Company, and (iii) all documents I create or receive in connection
with my employment with the Company, belong to the Company, and not to me
personally (collectively, “Company Property”). Such documents include, without
limitation and by way of non-exhaustive example only: papers, files, memoranda,
notes, correspondence, lists, e-mails, reports, records, data, research,
proposals, specifications, models, flow charts, schematics, tapes, printouts,
designs, graphics, drawings, photographs, abstracts, summaries, charts, graphs,
notebooks, investor lists, customer/client lists, and all other compilations of
information, regardless of how such information may be recorded and whether in
printed form or on a computer or magnetic disk or in any other medium. I agree
to return all Company Property (including all copies) to the Company immediately
upon any termination of my employment, and further agree that, during and after
my employment with the Company, I will not, under any circumstances, without the
Company’s specific written authorization in each instance, directly or
indirectly disclose Company Property or any information contained in Company
Property to anyone outside the Company, or otherwise use Company Property for
any purpose other than the advancement of the Company’s interests.
     (d)     Unfair Competition. I acknowledge that the Company has a compelling
business interest in preventing unfair

 



--------------------------------------------------------------------------------



 



competition stemming from the intentional or inadvertent use or disclosure of
the Company’s Trade Secret and Proprietary Information and Company Property.
     (e)     Investors, Other Third-Parties, and Goodwill. I acknowledge that
all Third-Parties I service or propose to service while employed by the Company
are doing business with the Company and not me personally, and that, in the
course of dealing with such Third-Parties, the Company establishes goodwill with
respect to each such Third-Party that is created and maintained at the Company’s
expense (“Third-Party Goodwill”). I also acknowledge that, by virtue of my
employment with the Company, I have gained or will gain knowledge of the
business needs of, and other information concerning, Third-Parties, and that I
would inevitably have to draw on such information were I to solicit or service
any of the Third-Parties on my own behalf or on behalf of a Competitive Business
(as defined herein).
     (f)     Intellectual Property and Inventions. I acknowledge that all
developments, including, without limitation, the creation of new products,
conferences, training/seminars, publications, programs, methods of organizing
information, inventions, discoveries, concepts, ideas, improvements, patents,
trademarks, trade names, copyrights, trade secrets, designs, works, reports,
computer software, flow charts, diagrams, procedures, data, documentation, and
writings and applications thereof relating to the past, present, or future
business of the Company that I, alone or jointly with others, may have
discovered, conceived, created, made, developed, reduced to practice, or
acquired during my employment with the Company (collectively, “Developments”)
are works made for hire and shall remain the sole and exclusive property of the
Company, and I hereby assign to the Company all of my rights, titles, and
interest in and to all such Developments, if any. I agree to disclose to the
Company promptly and fully all future Developments and, at any time upon request
and at the expense of the Company, to execute, acknowledge, and deliver to the
Company all instruments that the Company shall prepare, to give evidence, and to
take any and all other actions that are necessary or desirable in the reasonable
opinion of the Company to enable the Company to file and prosecute applications
for, and to acquire, maintain, and enforce, all letters patent, trademark
registrations, or copyrights covering the Developments in all countries in which
the same are deemed necessary by the Company. All data, memoranda, notes, lists,
drawings, records, files, investor and client/customer lists, supplier lists,
and other documentation (and all copies thereof) made or compiled by me or made
available to me concerning the Developments or otherwise concerning the past,
present, or planned business of the Company are the property of the Company, and
will be delivered to the Company immediately upon the termination of my
employment with the Company.
2.     Covenant Not to Compete with the Company.
     (a)     I acknowledge that the business of the Company is national in
scope, that its products and services are marketed throughout the entire United
States, that the Company competes in nearly all of its business activities with
other individuals or entities that are, or could be, located in nearly any part
of the United States and that the nature of my services, position, and expertise
are such that I am capable of competing with the Company from nearly any
location in the United States.
     (b)     Accordingly, in order to protect the Company’s Trade Secret and
Proprietary Information and Third-Party Goodwill, I acknowledge and agree that
during the term of my employment with the Company and for a period of one year
after the date my employment with the Company is terminated for any reason (the
“Restricted Period”), I will not, without the Company’s express written
permission, directly or indirectly (including through the Internet), own,
control, manage, operate, participate in, be employed by, or act for or on
behalf of, any “Competitive Business” (as defined herein) located anywhere
within the geographic boundaries of the United States.
     For purposes of this Agreement “Competitive Business” shall mean: (i) any
enterprise engaged in establishing electronic linkages between individual
healthcare providers, patients, and payors (including, without limitation,
insurance companies, HMO’s, pharmacy benefits management companies, and/or
self-insured employer groups) for the purpose of facilitating or conducting
financial, administrative and clinical communication and/or transactions;
(ii) any enterprise engaged in developing, marketing or providing healthcare
information and/or management systems (including, without limitation, electronic
medical and/or dental records software; physician practice management, dental
practice management and/or other healthcare practice management software
systems; and other financial, administrative and/or clinical systems for use in
the healthcare industry) and/or services related thereto (including, without
limitation, software support and maintenance services, hardware support and
maintenance services, and training services); (iii) any enterprise engaged in
developing, selling or providing a consumer or physician Internet healthcare
portal or interactive online personal health management products; and (iv) any
enterprise engaged in any other type of business in which the Company is also
engaged, or plans to be engaged, so long as I am directly involved in such
business or planned business on behalf of the Company.
3.    Non-Solicitation of Employees, Customers. In order to protect the
Company’s Trade Secret and Proprietary Information and Third-Party Goodwill,
during the Restricted Period, I will not, without the Company’s express written
permission, directly or indirectly:

2



--------------------------------------------------------------------------------



 



     (a)     solicit, induce, hire, engage, or attempt to hire or engage any
employee or independent contractor of the Company, or in any other way interfere
with the Company’s employment or contractual relations with any of its employees
or independent contractors, nor will I solicit, induce, hire, engage or attempt
to hire or engage any individual who was an employee of the Company at any time
during the one (1) year period immediately prior to the termination of my
employment with the Company;
     (b)     contact, call upon or solicit, on behalf of a Competitive Business,
any existing or prospective client, or customer of the Company who I serviced,
or otherwise developed a relationship with, as a result of my employment with
the Company, nor will I attempt to divert or take away from the Company the
business of any such client or customer;
     4.     Injunctive Remedies. I acknowledge and agree that the restrictions
contained in this Agreement are reasonably necessary to protect the legitimate
business interests of the Company, and that any violation of any of the
restrictions will result in immediate and irreparable injury to the Company for
which monetary damages will not be an adequate remedy. I further acknowledge and
agree that if any such restriction is violated, the Company will be entitled to
immediate relief enjoining such violation (including, without limitation,
temporary and permanent injunctions, a decree for specific performance, and an
equitable accounting of earnings, profits, and other benefits arising from such
violation) in any court having jurisdiction over such claim, without the
necessity of showing any actual damage or posting any bond or furnishing any
other security, and that the specific enforcement of the provisions of this
Agreement will not diminish my ability to earn a livelihood or create or impose
upon me any undue hardship. I also agree that any request for such relief by the
Company shall be in addition to, and without prejudice to, any claim for
monetary damages that the Company may elect to assert.
     5.     Severability Provision. I acknowledge and agree that the
restrictions imposed upon me by the terms, conditions, and provisions of this
Agreement are fair, reasonable, and reasonably required for the protection of
the Company. In the event that any part of this Agreement is deemed invalid,
illegal, or unenforceable, all other terms, conditions, and provisions of this
Agreement shall nevertheless remain in full force and effect. In the event that
the provisions of any of Sections 1, 2, or 3 of this Agreement relating to the
geographic area of restriction, the length of restriction or the scope of
restriction shall be deemed to exceed the maximum area, length or scope that a
court of competent jurisdiction would deem enforceable, said area, length or
scope shall, for purposes of this Agreement, be deemed to be the maximum area,
length of time or scope that such court would deem valid and enforceable, and
that such court has the authority under this Agreement to rewrite (or
“blue-pencil”) the restriction(s) at-issue to achieve this intent.
     6.     Non-Waiver. Any waiver by the Company of my breach of any term,
condition, or provision of this Agreement shall not operate or be construed as a
waiver of the Company’s rights upon any subsequent breach.
     7.     Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I
HEREBY KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY
JURY IN CONNECTION WITH ANY LITIGATION ARISING OUT OF, UNDER, IN CONNECTION
WITH, OR IN ANY WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT
LIMITATION, ANY LITIGATION CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENT (WHETHER VERBAL OR WRITTEN), OR ACTION OF THE COMPANY OR ME, OR ANY
EXERCISE BY THE COMPANY OR ME OF OUR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR
IN ANY WAY RELATING TO THIS AGREEMENT. I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS
A MATERIAL INDUCEMENT FOR THE COMPANY TO ISSUE AND ACCEPT THIS AGREEMENT.

3